Citation Nr: 0425423	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  01-09 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for right ear hearing 
loss, currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to April 1970 
and from September 1977 to March 1979.  It appears that he 
had active service in the reserves as well, but the claims 
file does not contain service department documentation of the 
dates of that service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
St. Louis, Missouri.

The Board remanded the claim in July 2003 in order to develop 
evidence.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim, and all 
relevant evidence necessary for an equitable disposition of 
this appeal has been obtained.

2.  An April 2000 VA hearing examination showed that the 
veteran had an average 58.7 decibel loss in the right ear for 
the 1000, 2000, 3000, and 4000 frequencies and a controlled 
speech recognition test (Maryland CNC) score for the right 
ear of 84 percent.

3.  An January 2004 VA hearing evaluation showed that the 
veteran had an average 51.2 decibel loss in the right ear for 
the 1000, 2000, 3000, and 4000 frequencies and a controlled 
speech recognition test (Maryland CNC) score for the right 
ear of 92 percent.


CONCLUSION OF LAW

The criteria for an evaluation exceeding noncompensable for 
right ear hearing loss have not been met.  38 U.S.C.A. § 
1155, 5102-5103A, 5103, 5107, 5126 (West 2002); 
38 C.F.R.§§ 3.102, 3.156(a), 3.159, 3.326(a), 4.85, 
Diagnostic Code 6100, 4.86 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified, as amended, at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002)) 
(the VCAA), enacted and effective November 9, 2000, applies 
to all claims for VA benefits filed on or after its date of 
enactment or filed before, and not final as of, its date of 
enactment.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).

Regulations implementing the VCAA are, except for specific 
provisions concerning the reopening of previously denied 
claims with new and material evidence, effective from the 
date of the statute's enactment.  See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  Without providing any rights over 
and above those established in the VCAA, the regulations 
define with additional specificity the duties set out there.  
Id.

The VCAA applies to the claim on appeal for an increased 
rating of right ear hearing loss because it was pending 
before VA when the VCAA became law.  Pelegrini v. Principi, 
18 Vet. App. 112, 115 (2004).  

Under the VCAA, VA owes certain duties to claimants of VA 
benefits that must be discharged before a claim can be 
denied.  When a claim is before it on appeal, the Board 
considers whether any action required by the VCAA remains to 
be performed and will remand the claim for the completion of 
any such needed action.  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  The Board concludes that in this 
case, the requirements of the VCAA have been satisfied and, 
therefore, the claim should be decided at this time.

The VCAA requires VA to notify a claimant, and the claimant's 
representative, if any, of any information and of any medical 
and lay evidence that VA has determined is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  The notice must be furnished upon receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  The notice must explain 
which evidence VA is responsible for obtaining and which 
evidence the claimant is finally responsible for obtaining.  
Quartuccio, 16 Vet. App. at 186.  The notice must request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  

The statute provides that the claimant has one year from the 
date the notice is sent in which to submit additional 
information or evidence.  38 U.S.C.A. § 5103(b).  The 
implementing regulation states that if a claimant has not 
responded to a notice requesting information or evidence 
within 30 days of the date of the notice, VA may decide the 
claim prior to the expiration of the one-year period on the 
basis of the evidence of record but must readjudicate the 
claim if the claimant later provides the information or 
evidence within the one-year period.  38 C.F.R. 
§ 3.159(b)(1).  A recent amendment of section 5103 provides 
that VA may make a decision on the claim before the one-year 
period has expired without vitiating the notice.  38 U.S.C.A. 
§ 5103(b), as amended by Veterans Benefits Act of 2003, P.L. 
108-183, Section 701(b), 117 Stat. 2651, ___ (Dec. 16, 2003) 
(to be codified at 38 U.S.C. § 5103).  This amendment is by 
its terms retroactive to the November 9, 2000 date of 
enactment of the VCAA.  38 U.S.C.A. § 5103(b), as amended by 
Veterans Benefits Act of 2003, P.L. 108-183, Section 701(c), 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. § 5103).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the notice required by section 5103 of 
the VCAA must be provided to one claiming entitlement to 
service connection "before an initial unfavorable AOJ 
[agency of original jurisdiction] decision on the claim."  
Pelegrini, 18 Vet. App. at 115.

The VCAA requires VA to make reasonable efforts to obtain 
records relevant to the claim and to notify the claimant if 
the records could not be secured.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(1)-(3).  VA's duty to obtain records 
applies when the claimant, after being requested to do so by 
VA, "adequately identifies [such records] to the Secretary 
and authorizes the Secretary to obtain" them.  38 U.S.C.A. 
§ 5103A(b).  When the records are in the custody of a federal 
department or agency, the VCAA requires VA to continue to try 
to obtain them until it has been successful unless it is 
reasonably certain that they do not exist or that further 
efforts to obtain them would be futile.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(2).  Under the VCAA, VA must give 
appropriate notice to the claimant if it is unable to obtain 
the records.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. 
§ 3.159(e).  The implementing regulation prescribes the 
content of this notice.  38 C.F.R. § 3.159(e).

The VCAA requires VA to supply a medical examination or 
opinion when one is necessary to make a decision on a claim 
for compensation.  38 U.S.C.A. § 5103(A); 38 C.F.R. 
§ 3.159(c)(4); 38 C.F.R. § 3.159(c)(4)(i).  

Development of the evidentiary record was accomplished by the 
RO and, pursuant to the Remand of July 2003, by the Appeals 
Management Center (AMC), in Washington, DC.  After the 
development was completed, the AMC issued a supplemental 
statement of the case in March 2004 in which a Decision 
Review Officer reviewed the claim.

Service medical records were on file when in February 2000, 
the veteran submitted the claim requesting an increased 
rating for his right ear hearing loss.  It appears that the 
RO has obtained any VA medical records that are relevant to 
this claim.  Certain VA medical records were on file when the 
Board remanded the claim in July 2003.  In the July 2003 
Remand, the Board directed that all outstanding medical 
records pertinent to the claim be sought.  The AMC then wrote 
to the veteran in January 2004 asking that he identify any VA 
or private treatment records concerning his hearing that 
could be outstanding.  The veteran did not apprise VA of any 
outstanding treatment records in response.  

The RO obtained medical examinations to evaluate the 
veteran's hearing in April 2000, May 2000, and March 2001 and 
associated the examination reports with the claims file.  The 
July 2003 Remand directed that a new VA examination be 
performed because there were deficiencies in the earlier 
examination reports.  A new VA examination was performed in 
January 2004, and the examination report was associated with 
the claims file.  This examination report contains medical 
findings that were needed to resolve the claim.

Notice has been provided to the veteran and his 
representative concerning the evidence needed to substantiate 
the claim.  The letter sent to the veteran and his 
representative by the AMC in January 2004 referred to above 
constituted this notice.  The letter described the type of 
evidence that was necessary to substantiate the claim.  The 
letter clearly delineated the respective responsibilities of 
VA and the veteran under the VCAA for obtaining this 
evidence, depending on whether it consisted of private 
medical records or records that were held by a federal 
custodian.  While indicating that he bore final 
responsibility for obtaining private medical records, the 
January 2004 letter offered the veteran the assistance of VA 
in obtaining such records.  In a manner consistent with the 
statute, the letter made it clear that information or 
evidence pertinent to the claim could be submitted for one 
year from the date of the letter and that the veteran should 
submit any evidence that could support his claim that was 
currently in his possession.  

Thus, the content of the January 2004 letter satisfied the 
requirements of section 5103 and its implementing regulation 
concerning the content of the notice that must be provided to 
a claimant of VA benefits.

However, the January 2004 notice was not furnished before the 
initial adjudication of the claim, which took place in June 
2000, before the VCAA was enacted.  Therefore, the 
requirement of the VCAA as found by the Court in Pelegrini 
that the notice issued under section 5103 of the VCAA be 
provided before the agency of original jurisdiction renders 
its initial decision of the claim, was not, and could not 
have been, literally satisfied in this case.  However, the 
ability of the veteran to prosecute his claim has not been 
prejudiced by the timing of the notice.  See Pelegrini, 18 
Vet. App. at 422.  

The VCAA seeks to ensure that a claimant has an adequate 
opportunity to bring forward, or to cause VA to secure, the 
evidence that could substantiate his claim before that claim 
may be denied.  Section 5103 of the VCAA is intended to 
safeguard a claimant's right to "VCAA content-complying 
notice and proper subsequent VA process."  See Pelegrini, 18 
Vet. App. at 120.  That purpose has been accomplished in this 
case.  The veteran was notified in January 2004 of the 
evidence that was needed to substantiate this claim and has 
had the opportunity to submit such evidence or offer 
information by which VA could obtain such evidence.  However, 
neither the veteran nor his representative has called VA's 
attention to any evidence that is not on file.

Accordingly, the Board has found no reason to remand this 
matter to the agency of original jurisdiction but has decided 
the claim on the basis of the record now standing on appeal.

ii.  Increased rating of right ear hearing loss

a.  Background

Service connection was granted for right ear hearing loss 
with a noncompensable rating by rating decision dated in 
April 1981.  It was concluded that the veteran's right ear 
hearing had been damaged by exposure to traumatic noise 
during service.  That decision also granted service 
connection for tinnitus, with a rating of 10 percent.

The current claim of entitlement to an increased rating for 
right ear hearing loss was filed in February 2000.  

VA outpatient treatment records dated in 1999 showed that the 
veteran was prescribed hearing aids for bilateral symmetric 
sensorineural hearing loss resulting from acoustic trauma 
incurred during service.

VA audiology and ear disease examinations were performed, 
respectively in April and May 2000.

Audiometric testing of each ear performed during the April 
2000 VA examination revealed these puretone thresholds at the 
500, 1000, 2000, 3000, and 4000 frequencies:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
45
75
75
LEFT
40
35
35
50
50

Speech recognition scores (Maryland CNC) were reported as 84 
percent for the right ear and 86 percent for the left.  The 
diagnosis stated in the examination report was moderate to 
severe sensorineural hearing loss in the right ear and 
moderate to moderately severe sensorineural hearing loss in 
the left ear.

The May 2000 VA examination produced a diagnosis of bilateral 
neural sensory hearing loss, intermittent tinnitus since 
1972, and scarring of the right eardrum.

A VA hearing examination was performed in March 2001.  The 
examination report indicated in its diagnostic summary that 
audiometric testing was performed but was considered 
"questionable due to interest agreement discrepancies" and 
that "[l]imited time prevented further exploration of this 
problem."  It also was observed in the diagnostic summary 
that acoustic impedance measures obtained from impedance 
tests performed during the examination "were suggestive of 
middle ear pathology and therefore suggestive of ENT 
consultation."  

In his substantive appeal document, which he submitted in 
November 2001, the veteran pointed out that he had been 
fitted with, and uses, a hearing aid for each ear.

In January 2004, in accordance with the July 2003 Remand, a 
VA evaluation was performed to assess the veteran's hearing 
and whether ear disease was present.  The report concerning 
the evaluation indicates that impedance testing resulted in a 
normal tympanogram for the left ear but disclosed "negative 
pressure and low compliance (rounded)" for the right ear, 
the absence of acoustic reflexes contralateral left and right 
ears, and the presence of acoustic reflexes ipsilateral left 
and right ears.  The report did not suggest that the 
veteran's current right ear hearing impairment was 
attributable to ear disease or another nonservice-connected 
cause.

Audiometric testing was of each ear performed during the 
January 2004 evaluation revealed these puretone thresholds at 
the 500, 1000, 2000, 3000, and 4000 frequencies:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
30
70
70
LEFT
30
25
25
45
50

Speech recognition scores (Maryland CNC) were 92 percent for 
the right ear and 92 percent for the left.  The diagnosis 
stated in the report was mild to severe sensorineural hearing 
loss with good speech recognition for the right ear and mild 
to moderately severe sensorineural hearing loss with good 
speech recognition for the left.

b.  Schedular rating

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  VA regulations require that, 
in evaluations of a given disability, the disability be 
viewed in relation to its whole recorded history.  See 38 
C.F.R. §§ 4.1, 4.2 (2003).  All VA regulations which the face 
of the record indicates are potentially relevant to the claim 
for increased evaluation will be considered by the Board, 
whether explicitly raised in the record or not, unless their 
consideration would be arbitrary, capricious, or contrary to 
law.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

In the rating of disabilities, it is not expected that all 
cases will show all the findings specified for a particular 
evaluation under a diagnostic code.  At the same time, 
findings sufficiently characteristic to identify the disease 
and the disability therefrom and coordination of rating with 
impairment of function are always to be expected.  See 
38 C.F.R. § 4.21 (2003).  When there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation shall be assigned if the disability picture 
presented approximates the criteria for that rating more 
nearly than the criteria for the lower rating.  38 C.F.R. 
§ 4.7 (2003).

When after a careful review of all available and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2003).  Thus, a claim for 
a greater evaluation of disability will be granted unless it 
is refuted by a preponderance of the evidence of record.  
38 U.S.C.A. § 5107(b).

Disability ratings of service-connected hearing impairments, 
however, are derived by a mechanical application of the 
rating schedule to numeric designations that are assigned 
after audiometric evaluations are rendered, Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  The standards for 
rating impairment of auditory acuity are set forth in 
38 C.F.R. §§ 4.85-4.87 (2003).  The procedure appropriate to 
this case (i.e., a service-connected unilateral hearing loss 
that has been measured during an audiological evaluation by 
both audiometric testing and Maryland speech recognition 
testing) is that presented in § 4.85.

That procedure is as follows:  

Audiological examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
puretone audiometry test.  Table VI (in 38 C.F.R. § 4.85) is 
used to establish a numeric designation of service-connected 
impaired hearing efficiency on the basis of this data.  The 
horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent 
nine categories of the percentage of discrimination based on 
the controlled speech discrimination test.  The vertical 
columns in Table VI represent nine categories of decibel loss 
based on the puretone audiometry test.  The numeric 
designation of impaired hearing efficiency (levels I through 
XI) is determined for each ear by intersecting the horizontal 
row appropriate for the percentage of discrimination and the 
vertical column appropriate to puretone decibel loss.  
38 C.F.R. § 4.85(b)

The puretone decibel loss is termed on Table VI the 
"puretone threshold average."  This quantity is determined 
for each ear by taking the average of the puretone thresholds 
in the 1000, 2000, 3000, and 4000 frequencies determined 
during audiometric testing.  38 C.F.R. § 4.85(d).  

Once the numeric designations of impaired hearing efficiency 
have been determined for each ear on Table VI, then Table VII 
(38 C.F.R. § 4.85, Diagnostic Code 6100) is employed to 
arrive at the percentage evaluation (i.e., the schedular 
rating) for hearing impairment.  See 38 C.F.R. § 4.85(e).  
The percentage evaluation is found from Table VII for 
bilateral hearing impairment by intersecting the horizontal 
row appropriate for the numeric designation for the ear 
having the better hearing and the vertical column appropriate 
to the numeric designation level for the ear having the 
poorer hearing.  For example, if the better ear has a numeric 
designation level of "V" and the poorer ear has a numeric 
designation level of "VII," the percentage evaluation is 30 
percent.  However, if impaired hearing is service connected 
in only one ear, the numeric designation of impaired hearing 
efficiency for the other ear for use with Table VII is I, 
subject to the provisions of 38 C.F.R. § 3.383.  See 
38 C.F.R. § 4.85(f) (2003).

Regulation 38 C.F.R. § 3.383, which pertains to the rating of 
paired organs and extremities, was amended August 9, 2004 
effective from December 6, 2002.  See 69 Fed. Reg. 48,148 
(Aug. 9, 2004).  Section 3.383 provides that compensation is 
payable for certain combinations of service-connected and 
nonservice-connected disabilities.  The amended version of 
the regulation applies when there is impaired hearing in one 
ear compensable to a degree of 10 percent or more as a result 
of service-connected disability and a hearing impairment in 
the other ear resulting from nonservice-connected disability 
that meets the provisions of 38 C.F.R. § 3.385.  Section 
3.385 provides that for impaired hearing to be considered a 
disability under the laws administered by VA, the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
and 4000 Hertz must be 40 decibels or greater, or 26 decibels 
or greater in at least three of those frequencies, or speech 
recognition scores using the Maryland CNC Test must be less 
than 94 percent.  38 C.F.R. § 3.385 (2003).  However, 
because, as is explained below, the veteran's right ear 
hearing loss is not compensable to a degree of 10 percent or 
more, amended 38 C.F.R. § 3.383 does not apply to this case.  
The prior version of the regulation concerning impaired 
hearing, which would apply to the disability as manifested 
before the December 6, 2002 effective date of the amended 
version, see 8 U.S.C.A. § 5110(g) (West 2002), applies only 
where the nonservice-connected ear and the service-connected 
ear are both totally deaf.  See 38 C.F.R. § 3.383(a)(3) 
(2003).  Thus it, too, is inapplicable to this case.

Application of the § 4.85 procedure to the data yielded 
during the April 2000 VA hearing examination yields a 
puretone threshold average of 58.7 for the right ear and 42.5 
for the left.  Together with the speech discrimination 
scores, these averages yield, on Table VI, a numeric 
designation of impaired hearing efficiency of III for the 
right ear (puretone threshold average between 58 and 65, 
speech discrimination between 84 and 90 percent).  A numeric 
designation of I is established for the left ear.  On Table 
VII, the intersection of the numeric designation of impaired 
efficiency for each ear produces a disability percentage 
evaluation of 0 percent for the right ear.  See 38 C.F.R. § 
4.85, Diagnostic Code 6100.  

The Board notes that even if service connection were in place 
for left ear hearing loss, the rating of the bilateral 
disability dictated by Table VII would be 0 percent.  A 
numeric designation of impaired hearing efficiency of II 
would be established for the left ear (puretone threshold 
average between 42 and 49, speech discrimination between 84 
and 90 percent).  On Table VII, the intersection of the 
numeric designation of impaired efficiency for each ear would 
produce a bilateral disability percentage evaluation of 0 
percent.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  

Application of the § 4.85 procedure to the data yielded 
during the January 2004 VA hearing evaluation yields a 
puretone threshold average of 51.2 for the right ear and 36.2 
for the left.  Together with the speech discrimination 
scores, these averages yield, on Table VI, a numeric 
designation of impaired hearing efficiency of I for the right 
ear (puretone threshold average between 50 and 57, speech 
discrimination between 92 and 100 percent).  A numeric 
designation of I is established for the left ear.  On Table 
VII, the intersection of the numeric designation of impaired 
efficiency for each ear produces a disability percentage 
evaluation of 0 percent for the right ear.  See 38 C.F.R. § 
4.85, Diagnostic Code 6100.

The Board notes that even if service connection were in place 
for left ear hearing loss, the rating of the bilateral 
disability dictated by Table VII would be 0 percent.  A 
numeric designation of impaired hearing efficiency of I would 
be established for the left ear (puretone threshold average 
between 0 and 41, speech discrimination between 92 and 100 
percent).  On Table VII, the intersection of the numeric 
designation of impaired efficiency for each ear would produce 
a bilateral disability percentage evaluation of 0 percent.  
See 38 C.F.R. § 4.85, Diagnostic Code 6100.  

Section 4.86, however, which concerns "exceptional patterns 
of hearing impairment," cannot be applied in this case 
because it applies only when there are either puretone 
thresholds at each of the 1,000, 2000, 3,000, and 4,000 
frequencies of 55 decibels or more or puretone thresholds at 
30 decibels or more at the 1000 frequency together with 
puretone thresholds of 70 decibels or more at the 2000 
frequency.  38 C.F.R. § 4.86.  None of the audiometric 
testing documented in this case disclosed such readings.

The Board has considered the evidence that the veteran has 
been prescribed, and uses, hearing aids.  However, this 
evidence cannot serve as a basis for assigning a compensable 
evaluation for hearing loss when the objective criteria 
established by VA for rating impaired hearing do not indicate 
in any instance that a compensable evaluation is warranted.

Accordingly, a schedular rating exceeding noncompensable for 
right ear hearing loss will be denied.

c.  Extraschedular evaluation

The Board has considered whether referral of this claim for 
consideration of an extraschedular evaluation is warranted 
under 38 C.F.R. § 3.321(b)(1) (2003).  See Floyd v. Brown, 9 
Vet. App. 88, 95 (1996).  Referral for extraschedular 
evaluation, however, is based on a finding that the 
disability in concern presents "such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  
There is no evidence of any of these factors in this case.  
Accordingly, the Board finds that the criteria for referral 
of the veteran's right ear hearing loss for consideration of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  Shipwash v. Brown, 8 Vet App 218, 227 
(1995).


ORDER

The claim of entitlement to an evaluation for right ear 
hearing loss exceeding noncompensable is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



